The victim testified that Dixon, whom the victim had been dating and
                 residing with, strangled him and beat him, resulting in a deep laceration
                 to the victim's head which required numerous staples to close.       See NRS
                 200.481(1)(a); NRS 200.485; NRS 33.018(1). The victim further testified
                 that Dixon forcefully took the victim's wallet, keys, and cell phone and
                 used violence and threats to prevent the victim from driving away from
                 the house.   See NRS 200.380; NRS 207.190(1). While Dixon claims that
                 the victim's testimony conflicted with his own, it is up to the jury to assess
                 the witnesses' credibility and determine the weight to give their
                 testimony, and the jury's verdict will not be disturbed on appeal where, as
                 here, substantial evidence supports the verdict.    See McNair, 108 Nev. at
                 56, 825 P.2d at 573.
                              Second, Dixon contends that the district court abused its
                 discretion in joining the domestic violence charges with the drug
                 possession charge. The joinder of charges is within the district court's
                 discretion and we will not reverse absent a showing that the "improperly
                 joined charges had a substantial and injurious effect on the jury's verdict."
                 Weber v. State, 121 Nev. 554, 570-71, 119 P.3d 107, 119 (2005).
                              At trial, the victim testified that he had moved out of the
                 house he shared with Dixon because Dixon became secretive and began
                 bringing marijuana grow equipment into the house. Several weeks after
                 the victim moved out, the victim went to the house at Dixon's request, and
                 Dixon punched him and asked him "where his weed was." Dixon told the
                 victim that the victim was not safe because the marijuana belonged to
                 other people who believed that the victim had stolen it. The police, in
                 investigating the domestic violence incident, discovered marijuana in the
                 house.

SUPREME COURT
       OF
     NEVADA
                                                       2
(0) 1947A   ea
                              Dixon maintains that the domestic violence offenses and the
                drug offense were not based on the same act or transaction and were not
                part of a common scheme or plan, see NRS 173.115, and, further, that they
                were not connected together because evidence from the domestic violence-
                related offenses was not cross-admissible at a separate trial on the drug
                possession offense, see Weber, 121 Nev. at 573, 119 P.3d at 120 (defining
                "   connected together" as requiring that evidence of each crime be cross-
                admissible in a separate trial for the other). The question is close. But
                even assuming joinder of the charges amounted to an abuse of discretion,
                Dixon has failed to demonstrate that the joinder had a "substantial and
                injurious effect" on the jury verdict, given the overwhelming evidence of
                guilt presented by the State at trial on both the domestic violence-related
                charges and the drug possession charge. See id. at 570, 119 P.M at 119.
                              Third, Dixon argues that the district court erred in denying
                his motion to suppress marijuana that was discovered after a warrantless
                entry into his home. When reviewing a district court's resolution of a
                motion to suppress, we review its factual findings for clear error and its
                legal conclusions de novo. State v. Lisenbee, 116 Nev. 1124, 1127, 13 P.3d
                947, 949 (2000). Warrantless home entries are presumptively
                unreasonable unless justified by a specific exception to the warrant
                requirement of the Fourth Amendment.       Hannon v. State, 125 Nev. 142,
                145, 207 P.3d 344, 346 (2009). One such exception is an emergency home
                entry where "law enforcement had an objectively reasonable basis to
                believe that there was an immediate need to protect the lives or safety of
                themselves or others." Id. at 147, 207 P.3d at 347; see also Brigham City
                v. Stuart, 547 U.S. 398, 404 (2006).



SUPREME COURT
     OF
   NEVADA
                                                       3
(0) 1947k en•
                             The district court determined that the entry of the home fell
                 into the emergency exception to the warrant requirement and denied
                 Dixon's motion to suppress. We agree. Although Dixon contends that the
                 altercation between him and the victim had ended before the police went
                 to the house and there was no concrete evidence that anyone was inside
                 his house or that a third person was involved, we conclude that the officers
                 had an "objectively reasonable basis" to believe that someone inside the
                 house needed help.    See Hannon, 125 Nev. at 147, 207 P.3d at 347. In
                 particular, the officers saw movement and light in the house before
                 knocking on the front door, the front door had been forced open and the
                 lock was broken, blood was spattered on the floor, and Dixon's
                 whereabouts were unknown. Thus, the officers' emergency home entry did
                 not violate the Fourth Amendment, and the district court did not err by
                 denying Dixon's motion to suppress.
                             Fourth, Dixon argues that the prosecutor engaged in
                 misconduct during rebuttal closing argument by vouching for the victim's
                 credibility and asserting a personal opinion.' In analyzing allegations of
                 prosecutorial misconduct, we take a two-step approach: we must first
                 "determine whether the prosecutor's conduct was improper," and if it was,
                 we must then "determine whether the improper conduct warrants
                 reversal." Valdez v. State, 124 Nev. 1172, 1188, 196 P.3d 465, 476 (2008).
                 It is unclear from the record whether the district court sustained Dixon's

                        "Dixon challenges two comments by the prosecutor: "So, you don't
                 have to take [the victim's] word for it although I can't imagine that
                 something happened that would make you not believe him but that's up to
                 you"; and "I think that it's certainly a stretch to say that [the victim's]
                 story is unbelievable."



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                   objection to the prosecutor's comments; we note that the objection should
                   have been sustained and the jury should have been instructed to disregard
                   the comments. Nevertheless, the improper comments do not warrant
                   reversal given the overwhelming evidence of guilt and the prosecutor's
                   repeated emphasis to the jurors that it was their function to determine the
                   credibility of the witnesses. See id. at 1188-90, 196 P.3d at 476-77.
                               Having considered Dixon's contentions and concluded that no
                   relief is warranted, we
                               ORDER the judgment of conviction AFFIRMED.

                                                      •


                                             Saitta



                                                              Pick
                                                                  PAr.0A 1,7               '   J.




                   cc: Hon. Jessie Elizabeth Walsh, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    es)